                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



UNITED STATES OF AMERICA,                )     CASE NO. 1:20-cr-358
                                         )
                       Plaintiff,        )     JUDGE SARA LIOI
       -vs-                              )
                                         )
ROBERT D. McWILLIAMS,                    )     MOTION FOR LEAVE TO FILE MOTION
                                         )     FOR AUTHORIZATION FOR EXPERT ASSISTANCE
                       Defendant         )     EX PARTE AND UNDER SEAL



       Now comes the defendant herein, by and through the undersigned counsel and hereby

respectfully requests this Honorable Court for an Order permitting him to file a Motion for

appointment of a necessary defense expert ex parte and under seal pursuant to 18 U.S.C.§ 3006(A)(e)

and Chapter 3, §310, Guide to Judiciary Policy, Vol.7 Defender Services Part A, Guidelines for

Administering the CJA and related statutes. That section provides:


§ 310.30 Ex Parte Applications


Ex parte applications for services other than counsel under 18 U.S.C. § 3006A(e) must be heard in
camera, and must not be revealed without the consent of the defendant. The application must be placed
under seal until the final disposition of the case in the trial court, subject to further order of the court.
Maintaining the secrecy of the application prevents the possibility that an open hearing may cause
defendants to reveal their defense. Appointed counsel may not be required to submit evidence of a prior
attempt to enter into a stipulation with the U.S. attorney as a prerequisite to obtaining services under 18
U.S.C. § 3006A(e). The court may encourage counsel to enter into stipulations, in the interest of
expedition and economy, without, however, disclosing the contents or otherwise compromising the
secret nature of the ex parte application.

       As grounds herefor the undersigned counsel submits that in his professional judgment it is

necessary to employ an expert to assist the defense in order to render effective assistance herein.

Further, it is anticipated that the services for said expert will likely exceed the waivable compensation
maximum of $2,600.00. Filing ex parte and under seal is authorized by the foregoing guidelines to the

judiciary and insures that defense will not be required to reveal confidential attorney-client information

or defense strategy to the government.

       WHEREFORE, based upon the foregoing the defendant respectfully requests that this honorable

court Order that he may file his Motion for Authorization for Appointment of Expert assistance ex parte

and under seal.

                                                       Respectfully submitted,


                                                       /s/ Robert A. Dixon
                                                       ROBERT A. DIXON (#0022466)
                                                       4403 St. Clair Avenue
                                                       Cleveland, Ohio 44103
                                                       (216) 432-1992
                                                       (216) 881-3928 facsimile
                                                       Dixonlaws@aol.com




                                      CERTIFICATE OF SERVICE

       This document was filed via the ECF system for the U.S. District Court for the Northern District of

Ohio and served upon all parties by operation of that system, this 28th day of December, 2020


                                                       /s/ Robert A. Dixon_________________
                                                       ROBERT A. DIXON
                                                       Attorney for Defendant
